956 So.2d 1157 (2006)
STATE of Alabama DEPARTMENT OF REVENUE
v.
HOOVER, INC.
2030402.
Court of Civil Appeals of Alabama.
September 22, 2006.
Troy King, atty. gen.; Henry Chappell, deputy atty. gen., and chief counsel, Department of Revenue; and Margaret Johnson McNeill and J. Wade Hope, asst. attys. gen., and asst. counsel, Department of Revenue, for appellant.
Blake A. Madison and David E. Rains of Tanner & Guin, LLC, Tuscaloosa; and Bruce P. Ely of Bradley Arant Rose & White, LLP, Birmingham, for appellee.
Lorelei A. Lein, staff atty., Alabama League of Municipalities; and Mary Pons, staff atty., Association of County Commissions of Alabama, for amici curiae Alabama League of Municipalities and the Association of County Commissions of Alabama, in support of the appellant.

After Remand from the Alabama Supreme Court.
MURDOCK, Judge.
The prior judgment of this court has been reversed, and the cause remanded by the Supreme Court of Alabama. See Ex parte Hoover, Inc., 956 So.2d 1149 (Ala. 2006). On remand to this court, and in compliance with the Supreme Court's opinion, the trial court's judgment is hereby affirmed.
AFFIRMED.
CRAWLEY, P.J., and THOMPSON, PITTMAN, and BRYAN, JJ., concur.